DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/21 has been entered.
 
Specification
	Please note the amended title on the attached BIB data sheet.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 3/16/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sridevi Basavaraju on 3/22/21.

Claim 1 has been amended as follows: 

1.     (Currently Amended)  An electroluminescent display panel, comprising:
a light-emitting unit;

a wire grid polarizer on a side of the quarter-wave plate opposite to the light-emitting unit, wherein the light-emitting unit comprises a driving backplane, a light-emitting layer and an electrode layer,
wherein the electrode layer comprises a plurality of sub-electrodes extending along a first direction and insulated from each other, the plurality of sub-electrodes being configured to transmit an electrode signal during a display stage of the display panel and transmit a touch driving signal during a touch stage of the display panel,
wherein the wire grid polarizer comprises a plurality of metal wires extending along a second direction,
wherein the second direction intersects the first direction,
wherein the light-emitting layer comprises a plurality of sub-pixel units distributed in an array, the plurality of metal wires comprise multiple first portions serving as touch sensing electrodes and multiple second portions for generating light polarization effect,
wherein each first portion of the multiple first portions and each second portion of the multiple second portions comprise at least two metal wires, and the first portion and the second portion are arranged alternately along the first direction,
wherein orthographic projections of the at least two metal wires of each first portion on the light-emitting layer coincide with a single gap between adjacent rows or adjacent columns of sub-pixel units on the light-emitting layer,
and wherein the at least two metal wires of each first portion are connected to each other via metal connection wires to form a mesh-like structure.

Allowable Subject Matter
Claims 1, 5-15, and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

As amended in the response filed 1/29/21 and via Examiner’s Amendment above, the limitations “wherein the light-emitting layer comprises a plurality of sub-pixel units distributed in an array, the plurality of metal wires comprise multiple first portions serving as touch sensing electrodes and multiple second portions for generating light polarization effect, wherein each first portion of the multiple first portions and each second portion of the multiple second portions comprise at least two metal wires, and the first portion and the second portion are arranged alternately along the first direction, wherein orthographic projections of the at least two metal wires of each first portion on the light-emitting layer coincide with a single gap between adjacent rows or adjacent columns of sub-pixel units on the light-emitting layer, and wherein the at least two metal wires of each first portion are connected to each other via metal connection wires to form a mesh-like structure”, in combination with the other limitations of claim 1, are not taught or suggested by the prior art.  Thus, claims 1, 5-15, and 18-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.